Exhibit 10.35

 

[Fluor Letterhead]

 

February 7, 2008

 

Mr. P. W. B. Oosterveer

Hoekweid 15

Bergen 1862BA

The Netherlands

 

Dear Peter:

 

It is my pleasure to inform you that the Organization and Compensation Committee
of the Board of Directors has approved a special retention award for you which
has been structured as follows:

 

Award Amount:

 

US$150,000 total cash award value.

 

 

 

Retention Period:

 

January 31, 2008 through March 15, 2011.

 

 

 

Retention Agreement:

 

$150,000 or 100% of the award will accrue interest at a rate of 6% to be
compounded annually until the end of the retention period. The total award plus
accrued interest will be earned and payable March 15, 2011 contingent upon
completion of continuous employment through the retention period. This award
will be paid as soon as possible after March 15, 2011 less any applicable
withholding taxes.

 

You will earn your retention award (a) if you remain continuously employed by
the Company as stated above or (b) if your employment terminates prior to the
above date due to (i) death, (ii) permanent and total disability, (iii) a
Company-initiated termination other than on a for-cause basis or (iv) a Company
initiated termination following a Change of Control.  If in the event your
employment terminates prior to the earnout date for any reason other than stated
above (including, without limitation, your voluntary termination or a
termination for cause), then the retention award will be forfeited.

 

For purposes hereof, the term “Change of Control” shall be deemed to have
occurred if, (a) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the
Company having 25% or more of the votes that may be cast for the election of
directors of the Company or (b) as a result of any cash tender or exchange
offer, merger or other business combination, or any combination of the preceding
(a “transaction”), the persons who are the directors of the Company before the
transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor thereto.

 

--------------------------------------------------------------------------------


 

You expressly agree to maintain strict confidentiality of this retention award. 
You may not disclose this agreement to anyone other than your spouse or
confidential financial advisor, senior management of the Company and Executive
Compensation Services.  If disclosure is made to any other person, this award
shall be forfeited.

 

Please indicate your acknowledgment of the terms of the letter by signing in the
space provided and returning one original to Lisa Schlepp in Executive
Compensation Services in the enclosed envelope.  You should retain the other
original for your records.

 

If you should have any questions, please call me at 469.398.7148 or Lisa Schlepp
at 469.398.7101.

 

Sincerely,

 

 

 

 

 

/s/ Alan L. Boeckmann

 

 

 

 

 

Alan L. Boeckmann

 

 

 

 

 

 

 

 

Agreed by:

 

 

 

 

 

 

 

 

/s/ Peter Oosterveer

 

Feb 11, 2008

Peter Oosterveer

 

Date

 

 

 

 

 

 

ALB:las

 

 

 

2

--------------------------------------------------------------------------------

 